EXHIBIT 10.44



January 1, 2014


NAME
Rayonier Inc
1301 Riverplace Blvd.
Jacksonville, FL 32207


Transaction Bonus Agreement
Dear NAME:
As you are aware, it was announced that Rayonier Inc. ("Rayonier") believes that
it is in its shareholders’ best interest to separate Rayonier into two publicly
traded companies (the "Spinoff Transaction") — one focused on Timber and Real
Estate and a new corporation focused on Performance Fibers and other performance
materials ("PFCo"). You are an important member of our team and your continued
commitment to facilitate the Spinoff Transaction and remain employed with us
through at least six months following the date of the closing of the Spinoff
Transaction is crucial to our continued success. The period from today through
the date that is six months after the closing of the Spinoff Transaction or
through December 31, 2014 if the Spinoff Transaction is abandoned, is referred
to in this agreement as the "Eligibility Period".
To acknowledge the value of your commitment to this joint effort in successfully
completing the Spinoff Transaction and helping to transition Rayonier to two
publicly traded companies, this letter agreement describes a “transaction bonus”
to which you will become entitled upon the satisfaction of certain conditions
and compliance with the other terms of this agreement. After you have reviewed
this agreement, please execute a copy where indicated after my signature below
and return it to me to acknowledge your understanding and agreement with its
terms.
A.
Transaction Bonus

Contingent upon your satisfaction of the Eligibility Conditions described below,
you will become entitled to a bonus equal to $_________ (your "Transaction
Bonus") at the conclusion of the Eligibility Period in accordance with the terms
of this letter agreement.
B.
Eligibility Conditions

The "Eligibility Conditions" (all of which must be satisfied) are as follows:
(i) Performance Conditions. You have continued to work diligently and in good
faith for, and in the interests of your employer (whether it be Rayonier and/or
PFCo), and its shareholders and affiliates through the end of the Eligibility
Period or, if earlier, the date of your Qualifying Termination (defined below),
as determined in the sole discretion of the Compensation and Management
Development Committee of the Rayonier Board of Directors. It is understood that
your duties during the Eligibility Period may include additional or different
responsibilities to those performed today, as you assist in the transition of
each company to independent operation.
(ii) Employment Condition. You are continuously employed by Rayonier and/or PFCo
from the date of this agreement through the end of the Eligibility Period;
provided, however, that if your employment with Rayonier or PFCo (as applicable)
is terminated without Cause (as defined in



--------------------------------------------------------------------------------

EXHIBIT 10.44



Rayonier’s Severance Plan, prior to the end of the Eligibility Period (a
"Qualifying Termination"), you will be deemed to have satisfied the employment
condition.
(iii) Confidentiality Condition. You have kept the terms of this agreement in
strict confidence, it being acknowledged that this letter agreement constitutes
confidential information of Rayonier and is subject to the terms of agreements
you have previously executed and delivered with respect to your obligations to
maintain the confidentiality of Rayonier’s confidential information (without
regard to the fact that Rayonier and/or PFCo may have a legal obligation to
disclose the terms of this agreement).
Notwithstanding the foregoing, in the event that while you are employed by
Rayonier or PFCo a “change in control” (as defined in your employer’s Incentive
Stock Plan) occurs with respect to your employer prior to the end of the
Eligibility Period, the Eligibility Conditions will be deemed satisfied as of
the date of the Change in Control of your employer.
C.
Payment of Your Transaction Bonus.

Upon confirmation that you have satisfied the Eligibility Conditions, your
Transaction Bonus will be paid to you in a lump sum, less required deductions
and withholding, within ten (10) days following the end of the Eligibility
Period; provided that, if you satisfy the employment condition because you
experience a Qualifying Termination, payment will be made within ten (10) days
following your execution and non-revocation of a release of claims against
Rayonier, PFCo and their respective affiliates within the applicable time
periods set forth in the release.
D.
Covenants

By your signature below, you acknowledge and agree that the agreements you have
made in this agreement are reasonable and that, without limiting the rights or
remedies of Rayonier, PFCo or their respective affiliates under any other
agreement or arrangement, if you violate the terms of this agreement at any
time, you will forfeit the right to your Transaction Bonus and, if the
Transaction Bonus has been paid, you hereby agree that you will forthwith repay
the full amount thereof to Rayonier or PFCo or the applicable affiliate that
paid the Transaction Bonus to you, and you consent to Rayonier, PFCo or such
affiliate, to the extent permitted by law, deducting the amount of your
Transaction Bonus previously paid from any amounts Rayonier, PFCo or such
affiliate owes to you.
E.
Coordination with Other Plans and Arrangements

Your entitlement to receive a Transaction Bonus does not affect your right to
receive severance upon any termination of employment under any existing
severance plan or policy of Rayonier or a Rayonier affiliate, or any other
benefit to which you may be legally entitled under any existing plan of Rayonier
or a Rayonier affiliate, except as specifically provided herein. The Transaction
Bonus shall not count toward or be considered in determining payments or
benefits due under any other plan, program or agreement in which you are
eligible or to which you are a party. Notwithstanding the foregoing, you
acknowledge that if you become entitled to benefits under the Rayonier Executive
Severance Pay Plan, dated December, 2007 or any substantially identical plan
adopted by Rayonier or PFCo (each a "Senior Executive Severance Plan") as a
result of a Change in Control (as defined in such Senior Executive Severance
Plan) occurring during the Eligibility Period or the six-month period
immediately following the Eligibility Period, the benefits under the Senior
Executive Severance Plan will be reduced by the amount of any Transaction Bonus
to which you become entitled.



--------------------------------------------------------------------------------

EXHIBIT 10.44



Your Transaction Bonus is intended to constitute a payment pursuant to the
“short-term deferral” exception under Code Section 409A, and this agreement will
be interpreted consistent with that intent and operate in accordance with the
requirements of Code Section 409A, including any applicable exceptions.
Notwithstanding anything in this agreement to the contrary, in no event will
your Transaction Bonus be paid later than two and one-half months after the last
day of the fiscal year in which you become entitled to it.
F.
Miscellaneous.

Nothing in this agreement shall be construed as changing your status as an
employee-at-will of your employer and its affiliates during the Eligibility
Period or at any other time.
The terms and provisions of this agreement shall be binding on and inure to your
benefit, your heirs, executors, administrators, and other legal representatives
and shall be binding on and inure to the benefit of your employer (whether
Rayonier or PFCo) and its affiliates, successors and assigns. Rayonier shall
have the right to assign this letter in connection with the Spinoff Transaction
and, following the Spinoff Transaction, the entity to which this letter is
assigned shall be the sole obligor under this agreement.
This agreement constitutes the entire agreement between the parties with respect
to the Transaction Bonus and no other agreement, oral or otherwise, shall be
binding upon the parties unless it is in writing and signed by the party against
whom enforcement is sought. There are no promises, representations, inducements
or statements between the parties with respect to this matter other than those
that are expressly contained in this agreement.
If any provision of this agreement is held by a court of competent jurisdiction
to be void or unenforceable for any reason, in whole or in part, the remaining
provisions of this agreement, or their remaining portions, will nevertheless
continue with full force and effect, and you agree that a court of competent
jurisdiction will have jurisdiction to reform such provision to the extent
necessary to cause it be to enforceable to the maximum extent permitted by law,
and you agree to be bound by such reformation.
This agreement shall be governed by and construed in accordance with the laws of
the State of Florida.
* * * *
Please indicate your understanding and agreement with the above by signing the
attached copy of this agreement and returning it to the attention of Jay Posze.


 
 
 
RAYONIER INC.
 
 
By:
 
 
Title:
 
SVP, Human Resources

 
ACCEPTED AND AGREED:
 
 
NAME
 
 
Date:




--------------------------------------------------------------------------------

EXHIBIT 10.44



SCHEDULE OF EXECUTIVE OFFICER TRANSACTION BONUS AMOUNTS


Executive Officer
Title
Bonus Amount
Paul G. Boynton
Chairman, President and Chief Executive Officer
$1,650,000
 
 
 
Christopher T. Corr
Senior Vice President, Real Estate
$150,000
 
 
 
Michael R. Herman
Senior Vice President and General Counsel
$600,000
 
 
 
Charles H. Hood
Senior Vice President, Public Affairs and Communications
$375,000
 
 
 
Jack M. Kriesel
Senior Vice President, Performance Fibers
$580,000
 
 
 
James L. Posze
Senior Vice President, Human Resources
$395,000
 
 
 
Hans E. Vanden Noort
Senior Vice President and Chief Financial Officer
$700,000
 
 
 
N. Lynn Wilson
Executive Vice President, Forest Resources
$580,000
 
 
 




